                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


TERRANCE WASHINGTON,

      Petitioner,

v.                                           Case No.: 4:20cv498-MW/MAF

MARK INCH,

     Respondent.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 11. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 11, is accepted and adopted as

this Court’s opinion. Respondent’s motion to dismiss, ECF No. 10, is GRANTED.

The Clerk shall enter judgment stating, “Petitioner’s § 2254 petition, ECF No. 1, is

DISMISSED. A certificate of appealability is DENIED. Leave to appeal in forma
pauperis is DENIED.” The Clerk shall close the file.

      SO ORDERED on June 3, 2021.

                                     s/Mark E. Walker
                                     Chief United States District Judge




                                        2
